DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Numao et al. (“Synthesis and characterization of mesoporous carbon nano-dendrites with graphitic ultra-thin walls and their application to supercapacitor electrodes”), and further in view of Park et al. (WO 2006/071076) and Zhang et al. (US 2008/0038638).

Regarding Claim 26, Numao teaches a mesoporous carbon nano-dendrite skeleton structure for use in an electrode (Abstract). As illustrated in Figures 1-2, Numao teaches a porous nanocomposite (“nanocomposite”) which comprises an electrically conductive carbon skeleton nanoparticle (“dendritic particle”) which is dendritic, three-dimensional, and randomly-ordered (Abstract, Results and Discussion).
Numao does not explicitly teach a plurality of discrete non-porous nanoparticles of a non-carbon Group 4A element or mixture disposed on a surface of each carbon skeleton nanoparticle. Further, Numao does not explicitly teach a plurality of such non-carbon Group 4A doped porous nanocomposites agglomerated together.
However, it is first noted that while Numao does not explicitly illustrate particles of any kind discretely disposed on an outer surface of the carbon skeleton, Numao specifically teaches that an interesting modification to said dendritic structure would be to fill the pores and the surfaces of the main dendritic body structures with electroactive materials in order to form novel material for electric storage cells (e.g. batteries) (Last Paragraph of Results and Discussion).
Furthermore, Park teaches a carbonaceous powder comprising spherules of randomly agglomerated carbon flakes, wherein non-carbon material is disposed on the surfaces of said carbon flakes (Abstract). As illustrated in Figures 1-3, individual particles of the non-carbon material are discretely disposed on the outer surfaces of each carbon flake structure, and then a plurality of such carbon flake structures are agglomerated together. Park specifically teaches that said non-carbon material particles are, for example, made of silicon (Page 5, Lines 1-4). Park teaches that the agglomerated carbonaceous powder thus obtained exhibits a high density and strength due to the incorporation of the non-carbon material onto the carbonaceous flake backbone, and further that the obtained agglomerated carbonaceous powder exhibits a good lithium storage capacitance due to the high energy density of the non-carbon material (Page 7, Lines 1-4).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would dispose a plurality of discrete silicon particles (“discrete non-porous” particles of a “non-carbon Group 4A element or mixture thereof), as taught by Park, onto surfaces of each carbon skeleton nanoparticle of Numao, and further agglomerate together a plurality of such silicon-doped carbon skeleton nanocomposites together such that a plurality of the porous nanocomposites are agglomerated together, as also taught by Park, given that the resulting agglomeration of nanocomposites (“porous composite”) would yield an electroactive material useful in a battery which exhibits high density and strength while also exhibiting a good lithium storage capacitance due to the high energy density of the silicon particles, as taught by Park. Furthermore, and in view of (1) the highly dendritic nature of each silicon-doped carbon skeleton nanoparticle of each porous nanocomposite, (2) the fact that said porous nanocomposites are electrically conductive in nature, and (3) a plurality of said porous nanocomposites are agglomerated together in close physical proximity to one another (as shown in Park’s Figures wherein the agglomerated flakes are in physical/electrical communication with adjacent flakes), it is interpreted that at least a portion of each silicon-doped carbon skeleton nanoparticle of each porous nanocomposite would be in electrical communication with at least a portion of an adjacent silicon-doped carbon skeleton nanoparticle.  
	Numao, as modified by Park, does not explicitly teach that the discrete silicon particles are silicon nanoparticles.
	However, Zhang teaches an anode material for a lithium ion battery (Abstract, [0001]). As illustrated in Figure 1, Zhang teaches that the anode material comprises a porous composite particle (180) which comprises a plurality of discrete active material particles (11) therein, wherein the discrete active material particles are disposed within expansion accommodation pores (14) which define a pore volume within the porous composite particle ([0012]-[0013]). Zhang teaches that the discrete active material particles are silicon particles ([0012]). Zhang teaches that the discrete active material particle exhibit volumetric expansion as a result of lithiation, wherein said volumetric expansion is proportional to the cubed radius of a given particle ([0014]). Accordingly, Zhang teaches that the discrete active material particles (i.e. discrete silicon particles) are formed as nanoparticles having an aaverage diameter of 5-500 nm, given that such nanosized particles help minimize overall volumetric expansion ([0014]-[0015]).
	Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would ensure that the discrete silicon particles of Numao, as modified by Park, are discrete silicon nanoparticles (“discrete non-porous nanoparticles of a non-carbon Group 4A element or mixture thereof”), as taught by Zhang, given that such nanosized particles would help minimize overall volumetric expansion upon lithiation.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 9,373,838. 

Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of U.S. Patent No. 9,373,838 claims a porous composite comprising: a plurality of agglomerated nanocomposites, wherein each of the plurality of nanocomposites comprises: a dendritic particle comprising a three-dimensional, randomly-ordered assembly of nanoparticles of an electrically conducting material, and a plurality of discrete non-porous nanoparticles of a non-carbon Group 4A element or mixture thereof disposed on a surface of the dendritic particle; wherein each nanocomposite of the plurality of agglomerated nanocomposites has at least a portion of the dendritic particle in electrical communication with at least a portion of a dendritic particle of an adjacent nanocomposite in the plurality of agglomerated nanocomposites.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729